Citation Nr: 1610719	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior November 3, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976. He died in October 2015. His widow has been substituted as appellant. The appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In pertinent part, the RO denied an increased evaluation in excess of 30 percent for a psychophysiological disorder, granted a separate noncompensable rating for gastrointestinal reaction, and denied entitlement to a total disability rating based on individual unemployability (TDIU). 

The RO issued a February 2003 rating decision granting a 10 percent evaluation for a gastrointestinal reaction, effective from October 16, 1998. In August 2005 and February 2008, the Board, in pertinent part, remanded the claim for TDIU along with claims for higher ratings for the psychiatric and GI disabilities. 

Historically, the Veteran gave testimony at a hearing at the RO before a local hearing officer in August 2002. In August 2004, the Veteran and his wife (now the appellant) testified at a personal hearing held at the RO before an Acting Veterans Law Judge; a transcript of that hearing is associated with the claim. In October 2007, the Board notified the Veteran that the Acting Veterans Law Judge who had presided at his hearing was no longer employed by the Board. The Veteran declined a new hearing. 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707. Appellate review has proceeded.

In July 2010 and April 2012, the Board the remanded multiple claims, including the aforementioned increased rating and TDIU claims. In May 2013, a 100 percent disability rating was assigned for the Veteran's service-connected psychophysiological condition, chronic pain syndrome, effective November 3, 2012. The issues of a rating in excess of 30 percent for service-connected psychophysiological disability, manifested by chronic pain syndrome, and TDIU prior to November 3, 2012, remained on appeal. The claim for a rating higher than 10 percent for GI reaction also remained on appeal. By a decision issued in September 2014, the Board granted a 30 percent rating for GI reaction, and no more, for the entire claim period, and a 50 percent rating for psychiatric disability, and no more, prior to November 3, 2012, and remanded the matter of TDIU prior to November 3, 2012, for additional development in light of the increased ratings. 

In the November 2014 SSOC, the RO continued to deny the claim for TDIU prior to November 3, 2012; the claim has been returned to the Board for appellate review.

The record on appeal consists wholly of an electronic (VBMS) claims file. 

Appellant filed a claim for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child in April 2015, and the claim for cause of death and accrued benefits was denied by the RO in a May 2015 rating decision. Additionally, a September 2015 Deferred Rating Decision reflects that this claim is being developed further by the Agency of Original Jurisdiction (AOJ). A notice of disagreement is not on file with respect to this issue. The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1. The Veteran filed a written statement accepted as a claim for increased ratings and TDIU in October 1998 and a formal claim for TDIU in February 2000.

2. The Veteran's service-connected disabilities included the following: psychophysiological condition, chronic pain syndrome, evaluated as 50 percent disabling prior to November 3, 2012, and 100 percent disabling as of that date, and gastrointestinal (GI) reaction evaluated as 30 percent disabling from October 16, 1998; a combined evaluation of 70 percent was in effect as of October 16, 1998, and 100 percent was in effect as of November 3, 2012.

3. Prior to November 3, 2012, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of only his service-connected disabilities of psychophysiological condition, chronic pain syndrome, and GI disability.


CONCLUSION OF LAW

The criteria for a TDIU prior to November 3, 2012, are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In the present case, required notice was provided by letters dated in August 2005, April 2012, along with the January 2002 statement of the case (SOC) and the February 2003 and June 2013 supplemental SOCs (SSOCs). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). After issuance of these documents and opportunity for the Veteran to respond, the Veteran's claim was readjudicated, most recently in a November 2014 SSOC. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided multiple VA examinations in connection with his claim, including those in June 2009, November 2012 and February 2014. These examinations and associated report were adequate. Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Moreover, in readjudicating the claim in November 2014, the AOJ substantially complied with the Board's September 2014 remand instructions as well as prior remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience. Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. §§ 3.341, 4.19.

The Court has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled. See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period); 38 C.F.R. 
§ 4.16(a) (2015) (TDIU "may be assigned, where the schedular rating is less than total..."). Therefore, in light of the Veteran's 100 percent rating for psychiatric disability as of November 3, 2012, any claim for entitlement to a TDIU as of November 3, 2012, is moot and will not be further discussed.

Prior to November 3, 2012, the Veteran was service-connected for psychophysiological condition, chronic pain syndrome, evaluated as 50 percent disabling and gastrointestinal (GI) reaction evaluated as 30 percent disabling from October 16, 1998; a combined evaluation of 70 percent was in effect as of October 16, 1998.

In his 1998 and 2000 claim for benefits and ensuing statements, the Veteran asserted that he was unable to work due to combined effects of these two service-connected disabilities. He reported that such disabilities had affected his full-time employment since 1996. He maintained that he last worked in May 1997 at the Social Security Administration, as a Claims Representative. He reported that he left employment due to his service-connected psychiatric and GI conditions. He completed four years of college and at he had received no training since he left work.

SSA records reflect that the Veteran was determined to be disabled as of 1997. Medical records associated with this determination overwhelmingly note a severe back condition as disabling.

As noted by the Board in November 2014, the medical evidence establishes that the Veteran manifested continuous pain, and required addicting narcotics daily at high doses during the period of this claim. Records such as a March 2000 VA examination indicate that the Veteran stated that he could not function without pain pills. Physicians confirmed that the Veteran was dependent on narcotic medications, and the clinical records established that the Veteran had continual difficulty with pain control. In particular, the March 2000 VA examiner noted that the Veteran required "significant narcotic medications" to control pain. The Board observes that in February 2004 the Veteran reported increased abdominal pain, and in June 2004 the Veteran had an episode of acutely increased pain when he missed two doses of opioids due to lack of funds. The provider noted that the Veteran appeared to have early symptoms of opioid withdrawal after missing the two doses of medication.

At his 2004 Travel Board hearing, the Veteran testified that he was using Nexium three times a day, and his insurance company was "balking" at paying for that dose because once daily was the normal dose. He stated that pain, including back pain and stomach pain, made it difficult for him to get up in the mornings.

Treatment records after November 2004 reflect that the Veteran began taking Zoloft or similar medications, and the Veteran's treatment records reflect frequent medication regimen changes. He has continued to require opioid medications, and a January 2009 report of private psychiatric treatment assigned diagnoses that included opioid dependence and chronic pain syndrome.

The Board in 2014 also found that the Veteran's service-connected chronic pain disability had been manifested by symptoms such as panic attacks, problems with concentration, and disturbances of motivation and mood throughout the appeal period. The Veteran had stated (September 1998) that his pain medications caused him to be unable to focus and concentrate, symptoms that have been confirmed in medical records such as an April 2002 private psychiatric evaluation. At his March 2000 VA examination the Veteran stated that he had been depressed a long time. Records such as a June 2009 VA treatment record reflects that the Veteran was only able to sleep 2 hours at a time (stated that he had that problem since 1975) and that he had felt hopeless and helpless for a long time. Medical records throughout the appeal period noted the Veteran's complaints of depression.

Symptoms such as a speech disorder, difficulty in understanding complex commands, and impaired abstract thinking were not demonstrated. Despite undergoing multiple VA psychiatric examinations and despite receiving both private and VA treatment, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, and spatial disorientation were not shown. Further, while records such as the March 2000 VA examination revealed that the Veteran indicated that his communication would become difficult when he was depressed, the Board observed that no formal speech or cognitive disorder had been noted, and the Veteran never asserted as much. In the same manner, the record did not indicate that neglect of personal appearance and hygiene was consistently shown.

The Board observed further that, while it is clear that the Veteran's disability impacted his social functioning, he maintained a long-term marriage and indicated that he had contact and good relationships with his children.

The Veteran's GI symptoms prior to November 3, 2012, included persistently recurrent epigastric distress with pyrosis and regurgitation which the Board found resulted in "considerable impairment" of the Veteran's health.  

It is undisputed that the Veteran met the schedular criteria for TDIU consideration as of October 1998. However, in this case, the Veteran's claim for a TDIU must be denied because his service-connected disabilities did not cause him to be unable to secure or follow a substantially gainful occupation prior to November 3, 2012.  Rather, his non-service-connected disabilities did.

The record as discussed above does not contain any medical opinion reflecting significant limitations due to the service-connected psychiatric and GI disorders that the Board considers tantamount to precluding activities consistent with substantial gainful employment prior to November 3, 2012. Rather, the records available consistently show that the Veteran's overwhelming occupational limitation derived from his non-service connected back disability. Significantly, the psychiatric VA examination in June 2009 reflects that the Veteran had no limitation of activities of daily living due to mental illness. A May 2009 VA GI examination yielded the examiner's opinion that the service-connected GI disability was not likely preventing him from performing his daily routine activities and sedentary jobs. Both examinations noted that the Veteran was in a wheelchair due to other medical problems. In November 2012, the GI examiner noted that the Veteran would need to be able to use the bathroom whenever he wanted. The November 3, 2012, psychiatric examiner stated that the Veteran could realistically no longer work due to his psychiatric problems. VA GI examination in February 2014 showed that the Veteran's intestinal condition had no functional impact on the Veteran's ability to work.

The only evidence that the Veteran was unable to continue working for the period prior to November 3, 2012, due to his GI and psychiatric disabilities is his own bare assertions of such, and even the Veteran's assertions themselves indicate that he was not able to work as a result of a combination of these in conjunction with his nonservice-connected back disability. Despite the Veteran's assertions, there has been no documentation or other such objective evidence substantiating such assertions that employment was precluded due to service-connected disability prior to November 3, 2012. 

The weight of the medical evidence does not reflect that the Veteran was unemployable prior to November 3, 2012, due to his service-connected disabilities. The aforementioned May and June 2009 examinations contain clear opinions that compel the Board to conclude there was residual meaningful occupational capacity.  

Therefore, the evidence weighs against a finding that, prior to November 3, 2012, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability and GI disability. Accordingly, a TDIU prior to November 3, 2012, must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to TDIU prior to November 3, 2012, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


